DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
 
Response to Amendment
The amendment to Claims 1-4, 6, 10, 21, 22, 24, 26, and 31, the cancelation of Claims 5 and 23, and the addition of Claims 32-33, filed 08/01/2022, is acknowledged and accepted.

Response to Arguments
Applicant’s arguments, see Pages 6 of 9 through 8 of 9, filed 06/27/2022, with respect to the rejection(s) of Claim(s) 1-4, 9, 10, 14, 21-23, 25-31, under 35 USC 
§102(a)(1) and claim(s) 9, under 35 USC § 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-4, 6, 9, 10, 14, 21, 22, 24-33 are allowed.
The following are statements of reason for the indication of allowable subject matter:
With respect to Claim 1, though Momose (US 2016/0291320 A1) discloses “an apparatus, comprising: a substrate (1, Figure 2B); a first post (59, Figure 2B; see Figure 2B) coupled to the substrate (side that 11 is on, Figure 2B); a hinge layer (12, 35, 51, 59, 361, 362, 371, and 372, Figure 2B) comprising: a torsion hinge (35, Figure 2B) coupled to the first post (one of 59, Figure 2B); and a spring tip (tips of 361, 362, 371, and 372, Figure 3A) coupled to the torsion hinge (35, Figure 2B); a second post (59, Figure 2B; see Figure 2B) coupled to the torsion hinge (35, Figure 2B); and a mirror (51, Figure 2B) coupled to the second post (59, Figure 2B; see Figure 2B), the mirror (51, Figure 2B) having a second contact surface (underside of 51, Figure 2B; see Figure 2B)” Momose fails to teach or suggest the aforementioned combination further comprising “the spring tip having a first contact surface, a first surface facing the mirror, a second surface facing the substrate, and a third surface facing the mirror, wherein a first distance from a first point of the second surface to the mirror is less than a second distance from a second point of the third surface to the mirror.”
With respect to Claims 2-4, 6, 9, 10, 14, 32 and 33, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
With respect to Claim 21, though Momose (US 2016/0291320 A1) discloses “a microelectromechanical system (MEMS) device comprising: a hinge layer (12, 35, 51, 59, 361, 362, 371, and 372, Figure 2B) comprising: a torsion hinge (35, Figure 2B); and a spring tip (361, 362, 371, and 372, Figure 2B) coupled to the torsion hinge (35, Figure 2B); a mirror (51, Figure 2B) have a second contact surface (underside of 51, Figure 2B; see Figure 2B), the second contact surface (underside of 51, Figure 2B; see Figure 2B) configured to contact the first contact surface (top of 1, Figure 2B; see Figure 2B), and the second contact surface (underside of 51, Figure 2B; see Figure 2B) configured to separate from the first contact surface (top of 1, Figure 2B; see Figure 2B); and a post (59, Figure 2B; see Figure 2B) coupling the mirror (51, Figure 2B) and the torsion hinge (35, Figure 2B);” Momose fails to teach or suggest the aforementioned combination further comprising “the spring tip comprising a contactor spring portion and an extension arm between the spring tip and the torsion hinge, the contactor spring portion having a first contact surface, wherein the contactor spring portion is curved.”
With respect to Claims 22, and 24-28, these claims depend on claim 21 and are allowable at least for the reasons stated supra.
With respect to Claim 29, though Momose (US 2016/0291320 A1) discloses “a microelectromechanical system (MEMS) device comprising: a hinge layer (12, 35, 51, 59, 361, 362, 371, and 372, Figure 2B) comprising: a torsion hinge (35, Figure 2B); and a spring tip (tips of 361, 362, 371, and 372, Figure 3A) coupled to the torsion hinge (35, Figure 2B), the spring tip (tips of 361, 362, 371, and 372, Figure 3A) having a first contact surface (lower side of tips of 361, 362, 371, and 372, Figure 3A); a mirror (51, Figure 2B) having a protrusion (see Figure 3B), f.	the protrusion (see Figure 3B) having a second contact surface (underside of 51, Figure 2B; see Figure 2B), the protrusion (see Figure 3B) having a second contact surface (underside of 51, Figure 2B; see Figure 2B), and a post (49, Figure 3A) coupling (see Figure 3B) the mirror (51, Figure 2B) and the torsion hinge (35, Figure 2B);” Momose fails to teach or suggest the aforementioned combination further comprising “the second contact surface configured to contact the first contact surface, and the second contact surface configured to separate from the first contact surface.”
With respect to Claims 30-31, these claims depend on claim 29 and are allowable at least for the reasons stated supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        August 10, 2022
/DARRYL J COLLINS/Primary Examiner, Art Unit 2872